Case 19-66716-lrc       Doc 34     Filed 01/02/20 Entered 01/02/20 13:23:05             Desc Main
                                   Document      Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                                         )
                                                  ) CASE NO. 19-66716-LRC
   CLAUDINE VICTORIA CARNEVALE                    )
                                                  )
            Debtor.                               ) Chapter 7
                                                  )

                APPLICATION OF CHAPTER 7 TRUSTEE TO EMPLOY
              REAL ESTATE AGENT TO MARKET AND SELL PROPERTY

            The Application of William J. Layng, Chapter 7 Trustee, respectfully represents:

                                              1.
            On October 18, 2019, the above-named debtors filed a Chapter 7 case. Applicant
  is the duly qualified and acting Chapter 7 Trustee in this case.


                                                2.
            Applicant, as Chapter 7 Trustee, desires to employ Tony Money, a licensed real
  estate broker with the firm of ReMax Prestige, 2520 Northwinds Parkway, Suite 270,
  Alpharetta, GA 30009, to market and sell: 1 Kings Walk NE, Atlanta, GA 30307. The
  trustee has chosen this real estate agent for the reason that he believes this agent is well
  qualified to perform the work required in this case, is experienced in the matters for
  which marketing and selling of real estate services are required, has particular knowledge
  of the properties to be sold and the area in which it is located, and can be relied upon to
  put forth his best efforts. This application is filed pursuant to 11 U.S.C. 327 and Rule
  2014 of the Federal Rules of Bankruptcy Procedure.


                                                 3.
            Property of the Debtor’s estate includes real property located at: 1 Kings Walk
  NE, Atlanta, GA 30307. The trustee believes that he may be able to sell the property for
  an amount sufficient to pay the secured claims on the properties and make a distribution
  to unsecured creditors as well. The professional services the real estate agent is to render
  include the advertising, marketing and selling of this property of the estate.
Case 19-66716-lrc     Doc 34      Filed 01/02/20 Entered 01/02/20 13:23:05             Desc Main
                                  Document      Page 2 of 5



                                             4.
          To the best of Applicant’s knowledge, Tony Money and ReMax Prestige have no
  connections with the Debtor, any creditors or any other parties in interest in this case.
  Tony Money and ReMax Prestige are “disinterested” as that term is defined in 11 U.S.C.
  101(14). Tony Money and ReMax Prestige represent no interest adverse to the debtor or
  the estate in connection with this matter, and its employment would be in the best interest
  of the estate.


                                               5.
          To the best of the trustee’s knowledge, neither the real estate broker, the firm nor
  any broker, agent, partner, or associate in the firm has any connection with the trustee,
  the debtor, any creditor, or any party in interest or their respective attorney or accountant,
  or the United States Trustee, except that the firm, broker, or agent may have performed
  normal real estate services for the trustee in other bankruptcy cases. A statement by this
  agent/firm, given in compliance with Bankruptcy Rules 2014 and 5002, is attached as
  Exhibit “A”.


                                                6.
     No previous application for employment of a real estate agent for the property has
  been made to this Court in this case. Applicant submits that it would be in the best
  interest of the estate to employ Tony Money and ReMax Prestige because the firm is well
  qualified to market and sell the property. Tony Money and ReMax Prestige request a
  seven percent (6%) commission in the event of a successful sale of the property. If the
  debtor pays the trustee for the equity in the property Tony Money and ReMax Prestige
  then Tony Money and ReMax Prestige will be entitled pending Court approval of a flat
  fee not to exceed $500.00. The property will need mold remediation and the cost of this
  is estimated to be $6,000.00. Tony Money may pay for this pre-sale and if so the trustee
  will request that Tony Money be reimbursed these expenses at the closing of the
  property.
Case 19-66716-lrc     Doc 34      Filed 01/02/20 Entered 01/02/20 13:23:05             Desc Main
                                  Document      Page 3 of 5


                                                7.
         Any contract for sale negotiated by Tony Money shall be subject to approval of
  the United States Bankruptcy Court after notice and hearing.


                                                8.
         The trustee believes the appointment of Tony Money and his company, ReMax
  Prestige, under the provisions expressed herein to be in the best interest of the estate.


         WHEREFORE, Applicant prays that the Court approve the employment of Tony
  Money and ReMax Prestige on the terms and for the purposes set forth in this application,
  and that the Court grant such other and further relief as may be just and proper.


  Dated: 1/2/2020
                                           /s/ William J. Layng
                                           William J. Layng Bar No. 441550
                                           Chapter 7 Trustee
                                           2451 Cumberland Pkwy, Suite 3477
                                           Atlanta, GA 30339
                                           Phone: (404) 276-4749
                                           Email: blayng@wlaynglaw.com
Case 19-66716-lrc   Doc 34   Filed 01/02/20 Entered 01/02/20 13:23:05   Desc Main
                             Document      Page 4 of 5
Case 19-66716-lrc      Doc 34    Filed 01/02/20 Entered 01/02/20 13:23:05            Desc Main
                                 Document      Page 5 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                                        )
                                                 ) CASE NO. 19-66716-LRC
   CLAUDINE VICTORIA CARNEVALE                   )
                                                 )
            Debtor.                              ) Chapter 7
                                                 )

                                CERTIFICATE OF SERVICE

                I hereby certify that I have this day served all interested parties in the
  foregoing matter with a copy of the Trustee’s Application to Employ Real Estate
  Agent, by depositing in the United States mail a copy of same in a properly addressed
  envelope with sufficient postage affixed thereon, addressed as follows:

  United States Trustee
  362 Richard Russell Bldg
  75 Ted Turner Dr, SW
  Atlanta, GA 30303

  Tony Money
  ReMax Prestige
  2520 Northwinds Parkway, Suite 270
  Alpharetta, GA 30009

  Claudine Victoria Carnevale
  1 Kings Walk Ne
  Atlanta, GA 30307

  William A. Rountree
  Rountree Leitman & Klein, LLC
  Century Plaza I, Suite 175
  2987 Clairmont Road
  Atlanta, GA 30329

   Executed: 1/2/2020                     By: /s/ William J. Layng
                                          William J. Layng Bar No. 441550
                                          Chapter 7 Trustee
                                          2451 Cumberland Pkwy, Suite 3477
                                          Atlanta, GA 30339
                                          Phone: (404) 276-4749
                                          Email: blayng@wlaynglaw.com
